Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 12/17/2020, have been considered.

Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  Claims recites  “gathering technique is sparser than conventional datasets.”  This limitation is relative, and the claim does not specify or define “sparser.”  When read in light of Specification ¶¶60-68 the term appears to be related to the spacings of sensors; however, this understanding is not clear in the claim limitations.  Examiner, therefore, respectfully requests an amendment to clarify the term “sparser” in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (US PGPub 2011/0255371) in view of Kyongmin (Data-driven reconstruction of nonlinear dynamics from sparse observation, Journal of Computational Physics, Volume 395, 2019, Pages 671-689).
As to Claim 1, Jing teaches a computer-implemented method of enhancing geophysical datasets (Abstract), the method comprising: 
accessing a first geophysical dataset obtained via a first geophysical data gathering technique (Figure 2, item 24; ¶58, “acquisition of at least one other type of geophysical data from the same subsurface region (step 24)”) and a second geophysical dataset via a second geophysical data gathering technique (Figure 2, item 22; ¶52), wherein the first geophysical data gathering technique is of a different type than the second geophysical data gathering technique, wherein the first geophysical dataset and the second geophysical dataset include at least one common attribute, wherein the first geophysical dataset is lacking at least one feature due to greater noise or due to a failure to obtain the at least one feature than in the second geophysical dataset (¶59, “Any missing information content in one geophysical data used by the inversion can potentially be filled with information from a distinct geophysical data type in order to reduce the uncertainty in the rock property models that are predicted.”  This suggests to the skilled artisan that a different yet pertinent data set may be used to fill any corrupted or missing data); 
Jing is silent as to:
training a neural network using at least part or all of the second geophysical dataset in order for the trained neural network to reconstruct the at least one feature; and 
applying the trained neural network by inputting at least a part of the first geophysical dataset to the trained neural network in order for the trained neural network to reconstruct the at least one feature for the first geophysical dataset.
Kyongmin teaches training a neural network using at least part or all of the second geophysical dataset in order for the trained neural network to reconstruct the at least one feature (p. 672-674); and 
applying the trained neural network by inputting at least a part of the first geophysical dataset to the trained neural network in order for the trained neural network to reconstruct the at least one feature for the first geophysical dataset (p. 674-677; the claimed limitations appear to recite the use of imputation and training method).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would combine both teachings.  Jing teaches the implementation or neural networks and different types of data to restore or reconstruct the needed data.  Kyongmin teaches a specific method of using imputation and training method which is known in the art.1  The skilled artisan would use a known methodology with predictable results.
As to Claim 2, Jing teaches the at least one feature comprises a frequency band (Abstract; ¶49).

As to Claim 3, Jing teaches wherein the first geophysical dataset comprises towed streamer data; and wherein the second geophysical dataset comprises ocean bottom nodes (OBN) data (¶35 “ocean bottom seismometers” ¶36, and ¶90, “ocean bottom cable system or independent sensor packages with geophones capable of recording signals down to 0.5 Hz could be deployed for an extended time period in the survey area.”).

As to Claim 9, Jing teaches the at least one feature is based on azimuth (¶87)..

As to Claim 11, Jing teaches wherein the at least one feature comprises both low frequency and wide azimuth (¶87).

As to Claim 19, Jing teaches wherein the at least one common attribute comprises a same geographical area or a same geographical region (¶¶89-90).

As to Claim 20,  Jing teaches further comprising: 
generating an image based on the reconstructed at least one feature for the first geophysical dataset (¶92); and 
outputting the image on a display, the image for managing hydrocarbons in a subsurface (¶25).

Allowable Subject Matter
Claims 4-8, 10, and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art does not teach or suggest “wherein the towed streamer data includes a higher frequency range of towed streamer data of greater reliability than a lower frequency range of towed streamer data of lower reliability or as being unavailable; and wherein reconstructing the at least one feature for the first geophysical dataset comprises reconstructing the lower frequency range of towed streamer data” as set forth in claim 4 in combination with the remaining dependent claims.
The prior art does not teach or suggest “wherein the first geophysical dataset comprises towed streamer data with narrow azimuth; wherein the second geophysical dataset comprises ocean bottom nodes (OBN) data with wider azimuth; and wherein applying the trained neural network comprises inputting the towed streamer data to the trained neural network in order for the trained neural network to widen the azimuth of the towed streamer data” as set forth in claim 10.

The prior art does not teach or suggest “wherein the at least one feature comprises a higher frequency range; wherein the first geophysical dataset comprises towed streamer data, the towed streamer data including a lower frequency range of towed streamer data of greater reliability than the higher frequency range of towed streamer data of lower reliability or as being unavailable; and wherein the second geophysical dataset comprises near-field hydrophone data” as set forth in claim 12.

The prior art does not teach or suggest “partitioning the second geophysical dataset into a first portion of the second geophysical dataset and a second portion of the second geophysical dataset, the first portion of the second geophysical dataset at least partly not including the at least one feature and the second portion of the second geophysical dataset at least partly including the at least one feature; and wherein training the neural network comprises supervised machine learning using the first portion of the second geophysical dataset as input and the second portion of the second geophysical dataset as output” as set forth in claims 13-16 in combination with the remaining dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Temizel, et al. "Data-Driven Analysis of Natural Gas EOR in Unconventional Shale Oils." April 2019 Paper presented at the SPE Oklahoma City Oil and Gas Symposium, Oklahoma City, Oklahoma, USA (p. 15).